Bronson, J.
On July 5, 1912, Edmund Dubs, then nine years of age, was run over and seriously maimed, through the loss of an arm and leg, by the train of the defendant near New Leipzig. Through his guardian ad litem,, the appellant, this action is maintained for injuries so sustained. In the district court, upon trial, the jury rendered a verdict for $3,000 in favor of the plaintiff. Thereafter the trial court granted judgment non obstante upon the ground that the evidence adduced was insufficient to justify the verdict because no actionable negligence of the defendant was shown. From such order and judgment entered thereon, the plaintiff appeals, and specifies error of the trial court in making such order.
The sole question in this case requiring our attention is whether upon the record, and the verdict of the jury, actionable negligence of the defendant is shown through its failure to avoid injury to the boy after discovering him to be in a position of peril.
To sustain the order of the trial court granting judgment non obstante, it must appear clearly upon the whole record, as a matter of *129law, that the defendant was entitled to a judgment in the merits. First State Bank v. Kelly, 30 N. D. 84, 98, 152 N. W. 125, Ann. Cas. 1917D, 1044.
It was the duty of the defendant to exercise ordinary care to avoid injury to the hoy after discovering him to be in a place of peril. Failure to do so was wilful negligence. Acton v. Fargo & M. Street R. Co. 20 N. D. 434, 129 N. W. 225; Anderson v. Minneapolis, St. P. & S. Ste. M. R. Co. 103 Minn. 224, 14 L.R.A.(N.S,) 886, 114 N. W. 1123; Palon v. Great Northern R. Co. 129 Minn. 101, 151 N. W. 894; Welch v. Fargo & M. Street R. Co. 24 N. D. 463, 140 N. W. 680.
The fact that the boy was a trespasser on the tracks of the defendant railway, and that he was guilty of contributory negligence, did not absolve the defendant from its performance of this duty. If it failed to perform its duty in this regard, its negligence is deemed the proximate cause of the injury, while the boy’s negligence is deemed the remote cause of it. 1 Thomp. Neg. p. 177; 8 Thomp. Neg. p. 240; Acton v. Fargo & M. Street R. Co. and Welch v. Fargo & M. Street R. Co. supra; De Noma v. Sioux Falls Traction Co. 39 S. D. 10, 162 N. W. 746.
The jury, upon special questions submitted, found that the boy was negligent in lying on the railway track, that he was there asleep just before the accident occurred, and that the engineer’s view was not obstructed by a dog lying on such track so that he could not see the boy in time to stop the train.
There is evidence to show that the boy, on the day in question, was herding cattle along the right of way of the defendant at or near New Leipzig; that he had with him a small black dog, about seven months old, size about 10 to 12 inches high and li feet long; that the boy was dressed in blue overalls and a light colored blue shirt; that he was wearing a straw hat with a black band; that in the afternoon, between 3 and 4 p. m., the boy was on the track about one-half mile west of the depot, playing and digging in the ground there; that he lay on his stomach stretched out between the rails with his head to the west, his dog with him also between the rails, about a foot from him. The train -of the defendant consisted of four cars, the engine was a three wheeler mogul type. As it proceeded from New Leipzig westward at the time mentioned, the sun was shining; the track was level and straight; for *130a half mile westward the tracks could be seen; there were no weeds or grass thereon; the engineer was keeping a watch of the track in front of him ; when 200 or 300 feet away, the engineer observed the dog. He did not blow any whistle except a whistle at the crossing first west of the depot.
The engineer testifies that the dog stayed there until the .engine was close, about 30 or 35 feet away, then the dog left the track and he saw the boy. He then blew the whistle, applied the brakes, and made an emergency stop; the brakes were working well and a good stop was made. The boy was pulled out just back of the front tracks of the refrigerator car attached to the engine. The fireman testified that he saw the dog when about 80 feet away. He was on the left side of the cab; the cab window extends over the rails probably about a foot; between the outside of his cab window and that of the engineer’s on the right side, the distance is about 8 feet. The boy testified that he was not asleep, that he was lying between the tracks sort of crossways; that the dog was there with him about a foot away to the north of him between the rails; he did not hear the train until it was 5 or C feet away; he tried to get off the track; he got his right arm and right leg across the rail and these were caught by the train. The engineer testified that it seemed to him that the boy must have been sleeping or in a dazed condition, because he blew the whistle continuously and he never moved. The jury found that the boy was asleep just before the accident occurred. The train was proceeding at the rate of 8 to 15 miles per hour. One witness stated the rate, to be 8 or 9 miles per hour. Under this evidence, it is perfectly clear, that if the engineer did see the boy 200 to 300 feet distant, he could easily have stopped this train and avoided the injuries sustained. There is no dispute in the evidence that the brake appliances were in fine working order and that a fine emergency stop was accomplished when some 30 to 35 feet away from the boy. Some witnesses testified that the blowing of the alarm whistle and the-stopping of the train occurred practically at the same time. It was SO' good that passengers were thrown out of their seats. It is fairly clea.r that if the fireman did see the boy about 80 feet distant, the train could likewise have been stopped and the injuries avoided. The record discloses that children frequently played on this track where the injuries *131were sustained, and were frequently there on such tracks; this boy of tender years was in a position of peril.
Necessarily from the special findings made, the jury, pursuant to the instructions of the court in this regard, must have found, to support the general verdict rendered, that the engineer did see the boy about the time he first saw the dog and in time to have avoided the injuries sustained by the exercise of ordinary care. This court is not prepared to say as a matter of law, that the jury were not warranted in so finding under the evidence. The jury did find that the dog did not obstruct the view of the engineer so that he could not see the boy. There is, however, no special finding of the jury that the engineer did in fact see the boy in time, after such discovery, to avoid the injuries. It is clear, therefore, under the evidence, that the doctrine of last clear chance applied, if the engineer saw the boy at or about the time he first saw the dog.
The majority of the court are of the opinion that there is some substantial evidence upon which the jury might base a finding that the engineer did see the boy in time to avoid the injury. But they doubt if the jury did in fact so find, or have any intention of so doing. This is especially so in view of the finding of the jury that the boy had been asleep, which finding was contrary to the testimony of the boy. Accordingly a majority of the court are of the opinion that the judgment should not be reinstated, but that the case should be remanded for further proceedings upon the motion of a new trial. The majority also deem it proper to suggest that, in the event a new trial is ordered and had, special interrogatories ought to be submitted to the jury upon the controlling questions of fact arising under the last clear chance-doctrine. Ballweber v. Kern, 38 N. D. 12, 164 N. W. 272.
The order of the trial court is reversed and the case is remanded to-the District Court for further proceedings herein, with costs to the appellant.
Grace, J. I concur in the result.